Citation Nr: 0716626	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals, fracture with malunion, right 
femur, and degenerative joint disease, right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar strain with fibrosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by which the RO denied, 
inter alia, the benefits sought on appeal herein.  

In May 2005, the veteran testified at a hearing before the 
undersigned.  The hearing took place at the RO.  In December 
2005, the Board remanded the issues on appeal to the RO for 
further development of the record.


FINDINGS OF FACT

1.  The veteran's service-connected residuals, fracture with 
malunion, right femur, and degenerative joint disease, right 
knee are manifested by no more than some pain and right knee 
arthritis.  

2.  The veteran's service-connected lumbar strain with 
fibrosis is manifested by no more than some limitation of 
motion with pain at the extremes of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
residuals, fracture with malunion, right femur, and 
degenerative joint disease, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5255 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
lumbar strain with fibrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4,71a, 
Diagnostic Code 5292 (effective before September 26, 2003, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in December 2002, August 2003, and July 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, he was advised of effective 
dates as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records and Social Security 
Administration records.  The veteran has denied any private 
medical treatment and indicated that he had no further 
evidence to submit.  He was also afforded VA medical 
examinations as mandated by VCAA in certain situations.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Residuals, fracture with malunion, right femur, and 
degenerative joint disease, right knee

The veteran's service-connected residuals, fracture with 
malunion, right femur, and degenerative joint disease, right 
knee have been rated 30 percent disabling by the RO under the 
provisions of Diagnostic Code 5255.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.

The Board observes in passing that the words "slight", 
"moderate" and "marked" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id., at 828.

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Also under Diagnostic Code 5255, fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

The veteran's right lower extremity was comprehensively 
examined in January 2003, some four and a half years ago.  In 
the examination report, the examiner noted that the veteran 
underwent a right medial meniscectomy several years prior.  
Bilateral knee range of motion was from zero to 125 degrees.  
There was some evidence of arthritis of the right knee with 
joint line tenderness.  There was no evidence of ligamentous 
instability or effusion of the right knee.  

In June 2005, the veteran reported constant right knee pain 
and right hip pain only when walking.  

A September 2005 VA progress note reflects that the veteran 
complained of right hip and right knee pain. 

The September 2006 VA examination report indicates that the 
veteran used Canadian crutches due to a fracture of the left 
os calcis that occurred three months prior.  That fracture 
was unrelated to the veteran's service-connected right lower 
extremity disability.  Before the fracture, he used a cane 
primarily because of his right knee symptomatology.  Prior to 
the os calcis fracture, the veteran was using a special shoe 
on the right foot to compensate for leg length discrepancy 
and the shortening of the right lower extremity.  The veteran 
complained of constant right knee pain but did not use a 
right knee brace.  The veteran's occupational endeavors were 
not impacted by the right lower extremity disability, but 
walking more than one block caused discomfort as did such 
activities as shopping and exercise.  An X-ray study of the 
right knee indicated severe degenerative joint disease and 
chondrocalcinosis.  An X-ray study of the right femur showed 
a well-healed fracture of the proximal shaft.  The left femur 
fracture caused no pain or other symptom.  Objectively, the 
examiner noted an 11-centimeter scar on the right knee that 
was healed and nontender.  There was a right knee deformity 
along with mild instability.  Inspection of the right thigh 
revealed a 16-centimeter scar that was well healed and 
nontender.  There was no muscle atrophy and no ankylosis or 
contracture and no weakness.  Right knee range of motion was 
from zero to 90 degrees with pain at 90 degrees.  There was 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or following repetitive use.  
There were no right lower extremity neurologic deficits.  The 
examiner diagnosed severe degenerative joint disease of the 
right knee and residuals of fracture of the right femur with 
malunion and bone grafting and a residuals shortening of the 
right lower extremity secondary to this condition.  

In a December 2006 rating decision, the RO granted service 
connection for right knee instability under Diagnostic Code 
5257 to which it assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5257, a 10 percent disability 
rating is warranted for slight recurrent subluxation or 
lateral instability; a 20 percent disability rating is 
warranted for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is assigned 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

As stated above, the disability at issue is rated 30 percent 
disabling under Diagnostic Code 5255.  A 60 percent 
evaluation would entail a fracture of the surgical neck of 
the femur with a false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
Such manifestations have not been shown, and a 60 percent 
evaluation under Diagnostic Code 5255 cannot be granted.  

The Board will now examine other potentially applicable 
provisions.  Diagnostic Code 5250 (ankylosis of the hip), 
Diagnostic Code 5251 (extension of the thigh limited to five 
degrees), Diagnostic Code 5252 (limitation of extension of 
the thigh), Diagnostic Code 5253 (limitation of abduction, 
adduction, or rotation of the thigh), and Diagnostic Code 
5254 (hip, flail joint) do not apply in the instant case 
because the veteran does not suffer from the disabilities to 
which they pertain.  Similarly, Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion), Diagnostic Code 5259 (symptomatic 
removal of the semilunar cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 
5263 (genu recurvatum) do not apply because the disabilities 
to which they pertain are not implicated herein.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

The veteran experiences no limitation of extension.  Thus, 
not even a compensable evaluation would be warranted under 
Diagnostic Code 5261.  Flexion is to 90 degrees, and a 
compensable evaluation under Diagnostic Code 6260 would not 
be warranted.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 4.14 
(2006).  The VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  The General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Codes 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
Despite the foregoing, a separation evaluation for arthritis 
is not warranted in this instance because arthritis is 
encompassed in the 30 percent evaluation under Diagnostic 
Code 5255 for the service-connected residuals, fracture with 
malunion, right femur, and degenerative joint disease, right 
knee.  Additional compensation for arthritis, therefore, 
would amount to prohibited pyramiding.  See Esteban, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  The 
veteran experiences some right knee and right hip pain, but 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements and weakened movement, excess fatigability, and 
incoordination have not been shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right lower extremity disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than that offered herein.

Lumbar strain with fibrosis

The veteran's service-connected lumbar strain with fibrosis 
has been rated 20 percent disabling by the RO under the 
provisions of Diagnostic Code 5237.  38 C.F.R. § 4.71a.  
Previously, it was rated 20 percent disabling under 
Diagnostic Code 5292 (effective before September 26, 2003).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected back disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Under Diagnostic Code 5295, lumbosacral strain, effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 529 (effective prior to September 26, 2003).

Former Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988) 871.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2006).

Because the current state of the veteran's disability is the 
Board's primary concern, it will focus on the latest 
September 2006 VA medical examination and close-in-time 
records.  The prior VA examination took place in January 
2003, well over four years ago, and presumably does not 
reflect the current state of the veteran's low back.

According to the September 2006 VA medical examination 
report, the veteran complained of daily low back pain.  There 
was no radiation, and the veteran did not use a brace.  There 
were no incapacitating episodes, and the low back did not 
affect the veteran occupationally.  Magnetic resonance 
imaging of the lumbar spine showed osteoarthritis at L4.  
There was mild spasm and tenderness in the lumbar area.  
Lumbar spine range of motion was as follows:  forward flexion 
zero to 80 degrees and pain at 80 degrees; extension zero to 
10 degrees with pain and discomfort at 10 degrees; Lateral 
flexion zero to 25 degrees bilaterally with pain at 25 
degrees to the right; and rotation zero to 25 degrees 
bilaterally with bilateral pain at 25 degrees.  There was no 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, and repetitive use.  The 
examiner diagnosed chronic lumbar strain.

Under Diagnostic Code 5295, a 40 percent evaluation is not 
warranted because listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion has not been shown.  As well, a 40 percent 
rating under Diagnostic Code Diagnostic Code 5292 is not 
warranted because his low back limitation of motion is quite 
extensive and has not been characterized as severe.

The Board will look at other diagnostic codes effective 
before September 26, 2003.  Diagnostic Code 5285 (residuals 
of vertebral fractures), Diagnostic Code 5286 (complete 
ankylosis of the spine), Diagnostic Code 5287 (ankylosis 
cervical spine), Diagnostic Code 5288 (ankylosis thoracic 
spine), Diagnostic Code 5289 (ankylosis lumbar spine), 
Diagnostic Code 5290 (limitation of motion cervical spine), 
Diagnostic Code 5291 (limitation of motion thoracic spine), 
and 5293 (intervertebral disc syndrome) do not apply because 
they represent symptoms of which the veteran does not suffer 
or related to parts of the spine not implicated herein.  The 
Board observes that the provisions related to intervertebral 
disc syndrome were amended effective September 23, 2002 to 
September 25, 2003 under the same diagnostic code number.  
They were again amended effective September 26, 2003 under 
Diagnostic Code 5243.  The Board observes that the version of 
the regulation in effect between September 23, 2002 and 
September 25, 2003 is essentially identical to Diagnostic 
Code 5243.  The Board will not discuss these provisions 
because intervertebral disc syndrome has not been diagnosed.  
Similarly, the Board will not discuss entitlement to increase 
under Diagnostic Code 5294 (sacroiliac  strain) because it is 
rated under the same criteria applicable to Diagnostic Code 
5295, which has already been considered above.

Under the current criteria related to disabilities of the 
spine, an evaluation in excess of 20 percent is not 
warranted.  A 40 percent rating necessitates unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 or 5243.  The veteran 
experiences no ankylosis, and forward flexion of the 
thoracolumbar spine exceeds 30 degrees.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  
Functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements as well as weakened movement, excess 
fatigability and incoordination have not been shown, and 
these provisions do not apply.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

An evaluation in excess of 30 percent for service-connected 
residuals, fracture with malunion, right femur, and 
degenerative joint disease, right knee, is denied.

An evaluation in excess of 20 percent for service-connected 
lumbar strain with fibrosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


